Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 07/31/2020. Currently, claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,734,279. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of U.S. Patent No. 10,734,279 discloses the limitations of claim except for the limitation “wherein the insulating film has a thickness associated with a main resonance frequency of the antenna structure.”
However, the claimed range is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, since this is the natural fundamental frequency of an antenna element, where its physical dimension match with the frequency of interest, at this frequency absorption happen due to Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed thickness range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Regarding claims 2-10, claims 2-10 of U.S. Patent No. 10,734,279 disclose the claimed limitations respectively.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,734,279 in view of Lin et al. (Pub. No. US 2017/0040266 A1), herein Lin. 
Regarding claim 11, claim 11 of U.S. Patent No. 10,734,279 discloses the limitations of claim except for the limitation “a third conductive plate; a fourth 
However, in the same field of endeavor, Lin teaches a third conductive plate 202; a fourth conductive plate 204 disposed over the third conductive plate for forming a second pair of conductive plates with the third conductive plate; a second insulating film 206b between the third conductive plate and the fourth conductive plate, the second insulating film overlapping an entirety of the third conductive plate and an entirety of the fourth conductive plate to further reduce the size of the package (Lin: Figs. 8, 10, 12 and paragraphs [0068]-[0070], [0075], [0080], [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art to have several pairs of conductive plates in the semiconductor package of claim 11, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claims 12-16, claims 12-16 of U.S. Patent No. 10,734,279 disclose the claimed limitations respectively.
Regarding claim 17, claim 17 of U.S. Patent No. 10,734,279 discloses the limitations of claim except for the limitation “forming a conductive via adjacent to the insulating film in the first redistribution layer, the conductive via has a first height equal to a second height of the insulating film; and wherein the insulating 
However, in the same field of endeavor, Lin teaches forming a conductive via adjacent to the insulating film 206b in the first redistribution layer, the conductive via has a first height equal to a second height of the insulating film; and wherein the insulating film has a first width greater than a second width of the first antenna plate and a third width of the second antenna plate from a top-view perspective to further reduce the size of the package (Lin: Figs. 8, 10, 12, and paragraphs [0068]-[0070], [0075], [0080], [0102]; The via/trench-shaped section of the conductive layer 204 is considered to be the claimed metal via having a height substantially equal to the thickness of the insulating film. The width of the insulating film 206b interposed between the plate pairs is larger than the second width of the first antenna plate and the third width of the second antenna plate.).
Therefore, it would have been obvious to one of ordinary skill in the art to have the claimed conductive via and the insulating film arrangement in the plate pairs of the semiconductor package of claim 17, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claims 18-20, claims 18-20 of U.S. Patent No. 10,734,279 disclose the claimed limitations respectively.



Allowable Subject Matter
Claims 1-20 are rejected under the double patenting rejection described above, but would be allowable if amended, or a timely filed terminal disclaimer may be used to overcome the obviousness-type double patenting rejection over the prior patents.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, depositing an insulating film in the recess with a second dielectric material of a dielectric constant greater than a dielectric constant of the first dielectric material; and forming a second redistribution layer comprising a second conductive plate over the insulating film, the insulating film electrically isolating the first conductive plate from the second conductive plate, and one of the first conductive plate and the second conductive plate configured to radiate or receive electromagnetic wave. Claims 2-10 are also allowed as they depend from claim 1.
With respect to claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, forming a redistribution layer over a semiconductor die, the redistribution layer comprising: an insulating film between the first conductive plate and the second conductive plate and electrically isolating the first conductive plate from the second conductive plate; and a first dielectric material different from the insulating film and laterally surrounding the first conductive plate, the second 
With respect to claim 17, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first redistribution layer comprising a first antenna plate and a second dielectric layer laterally surrounding the first antenna plate; forming an insulating film different from the second dielectric layer in the first redistribution layer; and forming a second redistribution layer over the first redistribution layer, wherein the second redistribution layer comprises a second antenna plate and a third dielectric layer laterally surrounding the second antenna plate, the first antenna plate and the second antenna plate overlapping the insulating film and laterally spaced apart from the semiconductor die from a top-view perspective. Claims 18-20 are also allowed as they depend from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 11, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813